—Appeal from a decision of the Unemployment Insurance Appeal *686Board, filed May 28, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Following the death of claimant’s father, claimant resigned from her position as an accounting clerk and moved to Puerto Rico to care for her mother and to attend to legal matters concerning her father’s estate. The Unemployment Insurance Appeal Board ruled that claimant voluntarily left her employment without good cause and was disqualified from receiving benefits. We affirm. Inasmuch as the record fails to establish that claimant’s presence in Puerto Rico was medically or legally necessary to attend to her mother’s needs or to handle her father’s estate, we conclude that substantial evidence supports the Board’s decision (see, Matter of Carrasquillo [Commissioner of Labor], 250 AD2D 910; Matter of Edwards [Sweeney], 226 AD2D 895).
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.